DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 5, filed 04/28/2022, with respect to the rejection of claim 1 under nonstatutory double patenting have been fully considered and are persuasive in view of the terminal disclaimer filed 04/28/2022.  The rejection of claim 1 under nonstatutory double patenting has been withdrawn. 
Applicant’s arguments regarding the rejections under 35 U.S.C. 112(b) have been fully considered. In view of the filed amendments, some of the rejections are withdrawn. It is noted, however, that the amendments do not address various 112(b) issues which were set forth in the previous non-final rejection mailed 02/17/2022. These rejections are maintained and detailed below. Additionally, the amendments introduce further indefiniteness issues which are also detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “adjacent pairs of first functional layers have adjacent numbers K-1 and K,” see ll. 10-11. How can it be that adjacent pairs of first functional layers have numbers K-1 and K if K is the total numbers of pairs of first functional layers in the first region? Looking at Fig. 2, for example, K = 4 since there are 4 pairs of first functional layers symmetrically in the first region. Clearly, the adjacent pairs to any specific pair depends on which pair is being used as the point of reference, i.e., if we are looking at pair 2 in Fig. 2, the adjacent pairs have numbers 1 and 3. These are not equal to K-1 (3) and K (4). As such, this limitation is indefinite and it is recommended that Applicant amend this limitation to encompass the desired subject matter.
As a result of dependence on indefinite claim 1, subsequent dependent claims 2-17 are also rejected as indefinite.
Regarding claim 6, the claim recites, “the voltage is applied to each two electrodes of the K electrodes in an order 1 and 2, 2 and 3, 3 and 4, … K-1 and K”. How can this be if K = 3, which is the lowest value K can have as defined in claim 1? Would this mean the voltage is applied in an order 1 and 2, 2 and 3, 3 and 4, 2 and 3? Furthermore, if there are K electrodes total, and K = 3, how can there be a 4th electrode? Such inconsistencies render this claim indefinite. For examination purposes, this limitation has been interpreted as “the voltage is applied to each two electrodes of the K electrodes in an order 1 and 2, …  K-1 and K”.
Regarding claim 7, the claim recites, “the user's skin of the user between the two first functional layers on left side, and the user's skin of the user between the two first functional layers on right side”. It is unclear to both sides of what the user’s skin is applied to. Is it both sides of the soft physiotherapy instrument as a whole, the sides of the functional layers, or some other undisclosed structure? It is recommended that Applicant amend this limitation to set forth the desired claim scope.
Regarding claim 8, the claim recites, “two electrodes” and “another two electrodes”. It is unclear whether this limitation refers to the K electrodes of the first region, the electrodes of the second region, or another, undisclosed two electrodes. For examination purposes, this limitation has been interpreted as referring to either the electrodes of the first or second region.
Regarding claim 9, the claim recites, “K is the labeled number of each of the plurality of electrodes”. How can K be the labeled number of each of the electrodes if K is an integer, as defined in claim 1? Does that mean that each of the K electrodes is labeled with the same number K? How can this be if the voltage is applied to electrodes 1 and 2, 2 and 3, etc., as defined later in the claim? It appears that Applicant is attempting to claim that the electrodes are numbered 1 to K, but the language of the claim as currently set forth renders such an interpretation unclear. As such, this limitation is indefinite and it is recommended that Applicant amend the claim to set forth the desired interpretation.
Also regarding claim 9, the claim recites, “the voltage is applied to each two electrodes of the K electrodes in an order 1 and 2, 2 and 3, 3 and 4, … K-1 and K”. How can this be if K = 3, which is the lowest value K can have as defined in claim 1? Would this mean the voltage is applied in an order 1 and 2, 2 and 3, 3 and 4, 2 and 3? Furthermore, if there are K electrodes total, and K = 3, how can there be a 4th electrode? Such inconsistencies render this claim indefinite. For examination purposes, this limitation has been interpreted as “the voltage is applied to each two electrodes of the K electrodes in an order 1 and 2, …  K-1 and K”. 
Potentially Allowable Subject Matter
Claim 1 would potentially be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest the required structure of claim 1, lines 6-16: “a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer, wherein the plurality of functional layers comprises K pairs of first functional layers symmetrically located in a first region and M second 10functional layers located in a second region, the K pairs of first functional layers are labeled 1, 2, ......K, adjacent pairs of first functional layers are labeled with K-1 and K, wherein K>= 3, and K is an integer; K electrodes, each of the K electrodes is electrically connected with a first functional layer of one pair of first functional layers and has a same labeled number as the pair of first functional layers, and each of 15the M second functional layers is electrically connected with an electrode of the K electrodes, adjacent second functional layers are electrically connected with two electrode with different labeled number x and y of the K electrodes, and a difference between x and y is greater than or equal to 2”. 
It is noted, however, that there are indefiniteness issues with regards to these limitations as set forth above; if Applicant amends the claim to overcome these issues and such amendments change the scope of the claim, a new ground of rejection may be set forth in a future Office action if the amended claim is found to necessitate further search and/or consideration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rogers et al. (US 2013/0041235) discloses flexible and stretchable electronic systems for epidermal electronics (Abstract).
Ying (CN 208371997) discloses a wireless remote-controlled band to heat physiotherapy equipment (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        /JOHN R DOWNEY/Primary Examiner, Art Unit 3792